PER CURIAM.
In Rowell v. State, 160 So.3d 960 (Fla. 5th DCA 2015), we remanded this cause with instructions to address that aspect of the sentencing order that revoked Appellant’s Youthful Offender “status.” We affirmed the duration of the sentence. On remand, the trial court ordered the State to respond. The State conceded that the trial court had erred in revoking Appellant’s status. It explained that the Youthful Offender “designation can affect a defendant’s classification within the prison system, gain time or early release, and ability to enter into prison programs.... ” The State concluded by recommending that the trial court enter an order “designating the Defendant as a Youthful Offender and reinstating all other terms of the sentence previously imposed, including the legally valid sentence of incarceration for a term of fifteen years.” Notwithstanding this concession, the trial court denied the requested relief, which the State again properly concedes was error. Long v. State, 99 So.3d 997 (Fla. 5th DCA 2012).
Accordingly, we reverse the order and direct the trial court to enter an order restoring Appellant’s status as a Youthful Offender. All other aspects of the sentence, including its fifteen-year duration, shall not be affected.
REVERSED AND REMANDED.
ORFINGER, TORPY and COHEN, JJ., concur.